Citation Nr: 1241757	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-38 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana




THE ISSUES

1.  Entitlement to an increased rating for the service-connected loss of teeth with periodontitis and gingivitis.  

2.  Entitlement to separate rating for the service-connected disability based on limited motion of temporomandibular articulation or cranial nerve damage.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1970 to March 1974.  

These claims came to the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the RO.    

The Board remanded the first claim to the RO for additional action in January 2012.  Since then, evidence has been associated with the claims file that clarifies the nature of the Veteran's dental/jaw problems and suggests that the claim should be recharacterized as two, as shown on the preceding page.  

The Veteran is currently service connected for two dental/jaw disabilities: 
(1) Frey's Syndrome, postoperative stomatoplasty, paralysis, cranial nerve; and 
(2) associated loss of teeth with periodontitis and gingivitis.  

In evaluating the severity of the first disability, the RO has assigned ratings based on redness, warmth and perspiration near the right ear while eating, cranial nerve damage, and limitation of motion of the jaw, all seemingly distinct manifestations.  

For the period extending from November 16, 2006 to July 10, 2007, the RO assigned the second disability - the one at issue in this appeal - a 20 percent rating based on limitation of motion of the jaw.  

After realizing that it had mistakenly rated the same manifestation twice (initially as part of the Frey's Syndrome), see 38 C.F.R. § 4.14 (2012), it reduced the rating assigned for the second disability to no percent.  

The RO never considered whether, during periods of time other than from November 16, 2006 to July 10, 2007, the Veteran is entitled to ratings for the limitation of motion and/or nerve damage separately from the Frey's Syndrome.  The record raises these considerations as part of the initial claim.  

The matter of entitlement to a separate rating based on limited motion of temporomandibular articulation or cranial nerve damage is being remanded to the RO via the Appeals Management Center in Washington, D.C.

A review of the Virtual VA paperless claims processing system reveals no additional pertinent documents for consideration in support of the claim being decided.


FINDING OF FACT

The Veteran's masticatory surface is shown to have been restored by a suitable prosthesis.  


CONCLUSION OF LAW

The criteria for the assignment of an increased, compensable rating for the service-connected loss of teeth with periodontitis and gingivitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150 including Diagnostic Code 9913 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A.
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (requiring generic notice in claims for an increased evaluation, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned).  

Notice under VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

The RO provided the Veteran VCAA notice on his claim by letters dated June 2007, July 2008, January 2012 and April 2012.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, as noted.  

Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  

The RO provided the Veteran all necessary information on disability ratings and effective dates.  It identified the evidence it had requested and/or received in support of the Veteran's claim and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

The RO sent some of these notice letters after initially deciding the Veteran's claim.  They are thus untimely.  The RO cured this timing defect later, however, by readjudicating the claim in a supplemental statement of the case issued in September 2012.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

The RO is responsible for making reasonable efforts to obtain relevant records in support of a claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  In this case, the RO attempted to secure all evidence the Veteran identified as being pertinent to his claim, including service treatment records and post-service VA and private treatment records.  

With regard to records from Dr. Graves, however, the RO was unsuccessful.  As the RO informed the Veteran by letter dated April 2012, Dr. Graves did not respond to the RO's request in this regard.  

The RO also afforded the Veteran VA dental examinations, during which examiners addressed the severity of the disability at issue in this decision.


II.  Analysis

The Veteran seeks an increased rating for service-connected loss of teeth with periodontitis and gingivitis, caused by improper surgical treatment rendered in 1971.  

According to the written statements submitted by the Veteran and his representative in December 2006, May 2007, June 2008, September 2009, May 2010, May 2011, March 2012 and October 2012, the noncompensable rating assigned this disability does not contemplate the severity of his chronic oral infections and gum disease, the impairment his dental/mouth/jaw structure and tongue thrusting cause, and the soreness and popping in, and limited range of motion of, his jaw.  Allegedly, the rating also does not contemplate other symptomatology caused by the improper surgical treatment rendered in 1971, including hearing loss.  

The Veteran questions why the RO assigned this disability a 20 percent rating from November 16, 2006 to July 10, 2008, based on limited intercisal movement between 21 and 30 mm., but then reduced the rating to no percent about 8 months later based on a finding that the range of motion was normal.  He points out that there is conflicting evidence of record regarding whether he has limited jaw motion and requests that the Board find the private evidence more probative, or at the very least equally as probative on this matter. 

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2012).  

If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2012). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2012). 

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2012).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2012); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability or manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012); Fanning v. Brown, 4 Vet. App. 225 (1993).  


A.  Schedular

The RO evaluated the service-connected loss of teeth with periodontitis and gingivitis as 20 percent disabling beginning on November 16, 2006 to July 11, 2007 and as noncompensably disabling beginning on that date, pursuant to DCs 9913-9905, which govern ratings of lost teeth and limited motion of temporomandibular articulation.  

However, in the December 2009 Supplemental Statement of the Case, the RO explained to the Veteran that, since 1987, the RO had been rating the service-connected Frey's Syndrome, postoperative stomatoplasty, paralysis, cranial nerve under DC 9905, based on limited motion of temporomandibular articulation, and that it was impermissible to rate this manifestation twice under different diagnoses.  It thus reduced the 20 percent rating to no percent.

Rating decisions of record confirm that the Veteran is currently in receipt of a 40 percent rating for Frey's Syndrome, postoperative stomatoplasty, paralysis, cranial nerve, pursuant to DCs 8205-9905, based on limited motion of temporomandibular articulation with inter-incisal range from 0 to 10 mm.  The disability at issue in this decision is thus most appropriately rated under DC 9913.  

This disability involves periodontitis and gingivitis and lost teeth.  Certain dental conditions, including periodontal disease, treatable carious teeth, and replaceable missing teeth (i.e., with a bridge or denture), are not considered disabling and may be service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment under the provisions of 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(a) (2012).  

Under DC 9913, lost teeth are compensable when the loss is due to a loss of substance of the body of maxilla or mandible without loss of continuity, but only if the lost masticatory surface cannot be replaced by suitable prosthesis.  If the lost masticatory surface cannot be replaced by suitable prosthesis, ratings ranging from 10 percent to 40 percent are assignable based on the number of lost teeth.  38 C.F.R. § 4.150, DC 9913 (2012).

According to reports of VA examinations conducted in November 1998, October 2000, April 2003, May 2005, July 2007 and November 2009 and an April 2007 letter from White S. Graves, D.D.S., for years, the Veteran had missing teeth, including numbers 1, 2, 16, 17, 18, 30 and 32, which medical professionals deemed replaceable.  

In February 2007, Dr. Graves fully replaced these teeth with fixed bridge work and removable partial dentures.  In March 2009, the Veteran returned to Dr. Graves, who noted the same missing teeth and also numbers 5, 14, 15, 19, 20, 21 and 31.  He replaced or restored the missing teeth by seating upper and lower cast partials with acrylic saddles.  

During a VA examination conducted in November 2009, an examiner confirmed that all missing teeth other than the third molars were replaced by a prosthesis on maxillary and mandibular.  

Inasmuch as the Veteran's lost teeth have been replaced by, or are replaceable by, a suitable prosthesis, a compensable schedular rating for those teeth may not be assigned under DC 9913.  

During a VA examination conducted in February 2012, an examiner noted that the Veteran also had malunion or nonunion of the mandible.  

A compensable schedular rating is not assignable for this condition because, under DCs 9903 and 9904, which govern ratings of nonunion and malunion of the mandible, compensable ratings are assignable when the degree of motion and relative loss of masticatory function are affected.  See 38 C.F.R. § 4.150, DC 9903, 9904, Notes (2012).  

As previously indicated, this loss of motion/function is already rated 40 percent disabling as part of another service-connected disability.   Rating it again under DC 9903 or 9904 would constitute pyramiding.  

A compensable schedular rating is also not assignable under any other DC pertinent to dental and oral conditions as there is no evidence that the Veteran has loss, complete or partial, or nonunion or malunion, of the maxilla, or loss, whole or partial, of the ramus, condyloid or coronoid process or hard palate.  See 38 C.F.R. § 4.150, DCs 9901, 9902, 9907-9912 (2012).


B.  Extraschedular and Total Rating based on Individual unemployability

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  

This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  

The Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU rating may be granted when service-connected disabilities are rated less than total, but prevent the Veteran from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Veteran has not raised the question of entitlement to an extraschedular evaluation for his service-connected loss of teeth with periodontitis and gingivitis on an extraschedular basis.  Referral for consideration of this matter is thus not necessary.  He also has not raised a claim for a TDIU rating.  Therefore, the Board need not consider a claim for a TDIU rating as a component of the claim on appeal.  




ORDER

An increased rating for the service-connected loss of teeth with periodontitis and gingivitis is denied.  


REMAND

Prior to adjudicating the claim for a separate rating based on limited motion of temporomandibular articulation or cranial nerve damage, additional action is needed.  See 38 C.F.R. § 19.9 (2012).

In its prior Remand, the Board instructed the RO to obtain all VA and private treatment records pertinent to this appeal.  The RO partially complied by securing authorizations from the Veteran to obtain his private treatment records from Drs. Barham and Graves and associating pertinent VA treatment records with Virtual VA paperless claims processing system.  

Dr. Barham responded that, if VA still needed the records, it should contact his office as they were in storage.  The RO did not follow up by doing so.  

The RO also did not consider the VA treatment records in support of this appeal (acknowledged that they existed by listing them in the September 2012 Supplemental Statement of the Case, but did not discuss them or indicate whether they are pertinent to this appeal).  

In addition, in its prior Remand, the Board instructed the RO to afford the Veteran a VA examination of his dental/jaw problems so that an examiner could reconcile conflicting medical evidence of record regarding the severity of these problems.  The Board explained that there was evidence establishing that, even with the prosthesis in place, the Veteran was a dental cripple, significantly impaired.   

Indeed the evidence shows that the Veteran has multiple manifestations of his dental/jaw disorder, including objectively confirmed gustatory sweat (diagnosed as Frey's Syndrome), nerve damage and TMJ syndrome, all rated as one disability based on loss of motion and masticatory function, and gum disease and restored missing teeth, rated separately, and alleged hearing loss and sinus problems.  

To date, no examiner, including the one that most recently evaluated the Veteran in February 2012, has clearly recorded all manifestations of the Veteran's dental/jaw disorder such that the Board cannot determine whether separate ratings are warranted for some of the manifestations now rated as part of the service-connected Frey's Syndrome postoperative stomatoplasty, paralysis, cranial nerve.  

It appears that the nerve damage, pursuant to which this disability was initially rated, is separate and distinct from the limited motion and masticatory function, but a medical opinion in this regard is needed.  One is also needed regarding whether the Veteran suffers hearing loss and or sinus problems as a result of his service-connected dental/jaw disorder. 

This remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to secure and associate with the claims file copies of all records of treatment by Dr. Barham (see his April 2007 response that they are in storage, but can be retrieved).   

2.  The RO then should transfer the claims file to an appropriate VA examiner for the purpose of identifying all manifestations of the Veteran's dental/jaw disabilities, whether documented or alleged.  The examiner should proceed with the instructions that follow.  

a.  Review all pertinent documents in the claims file and indicate in writing that you did so;   

b.  Record all documented manifestations of the service-connected dental/jaw disorders, other than those due to the loss of teeth and gum disease; 

c.  Indicate whether any claimed manifestations, including hearing loss and sinus problems, are due to or part of the service-connected dental/jaw disorders;

d.  Describe the severity of each objectively confirmed manifestation and indicate whether it is separate and distinct from the other manifestations;

e.  Identify the nerve(s) damaged and characterize the damage as moderate or severe based on the degree of sensory manifestation or motor loss; 

f.  Provide a detailed rationale, with specific references to the record, for the opinions expressed; and   

g.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  The RO then should review the opinion to ensure that it includes all requested information and, if not, return it to the examiner for correction.  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal based on all the evidence of record, including that which is part of the Virtual VA paperless claims processing system.  Specifically the RO should determine whether any separate ratings are assignable for any other manifestations of the dental/jaw disabilities, particularly the documented nerve damage.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


